IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                       AT JACKSON



STATE OF TENNESSEE,                           )
                                              )
       Appellee,                              ) C. C. A. NO. 02C01-9810-CC-00320
                                              )
vs.                                           ) HARDIN COUNTY

PAMELA JEAN HOLLOWAY,
                                              )
                                              ) No. 7488
                                                                      FILED
                                              )
       Appellant.                             )                         July 7, 1999

                                                                     Cecil Crowson, Jr.
                                                                    Appellate Court Clerk
                                         ORDER



              This matter is before the Court upon the state’s motion to affirm the trial

court judgment by order pursuant to Rule 20, Rules of the Court of Criminal Appeals.

The appellant is appealing the trial court’s revocation of her probation. On February 12,

1997, the appellant pled guilty to manufacturing a controlled substance and possession

of drug paraphernalia and received an effective one year sentence. The trial court

ordered supervised probation after the appellant served ninety days confinement. On

September 17, 1998, the appellant’s supervised probation was revoked.



              After a hearing, the trial court found that the appellant violated the terms

and conditions of her probation by “new conviction [shoplifting]; positive drug screen

[marijuana]; non-payment of costs, fines and probation fees.” The appellant and her

probation officer testified at the hearing.



              A trial court may revoke probation and order the imposition of the original

sentence upon a finding by a preponderance of the evidence that the person has

violated a condition of probation. T.C.A. § 40-35-311(e). The decision to revoke

probation rests within the sound discretion of the trial court. State v. Mitchell, 810
S.W.2d 733, 735 (Tenn. Crim. App. 1991). Revocation of probation is subject to an

abuse of discretion standard of review, rather than a de novo standard. State v.

Harkins, 811 S.W.2d 79 (Tenn. 1991). Discretion is abused only if the record contains
no substantial evidence to support the conclusion of the trial court that a violation of

probation has occurred. Id.; State v. Gregory, 946 S.W.2d 829, 832 (Tenn. Crim. App.

1997). Proof of a violation need not be established beyond a reasonable doubt, and

the evidence need only show that the trial judge exercised a conscientious and

intelligent judgment, rather than acting arbitrarily. Gregory, 946 S.W.2d at 832; State v.

Leach, 914 S.W.2d 104, 106 (Tenn. Crim. App. 1995).



              On appeal, the appellant contends only that the trial court abused its

discretion in revoking her probation. She argues that “the revocation of her probation

will not subserve the ends of justice in the best interest of both the public and the

defendant“ and that “she still shows a potential for rehabilitation and was receiving

therapy to help her recover.” Having reviewed the record in light of the appellant’s

argument, we find that the evidence fully supports the trial court’s action. The appellant

has simply failed to show how the trial court abused its discretion.



              Accordingly, the state’s motion is granted. It is hereby ORDERED that the

judgement of the trial court is affirmed in accordance with Rule 20, Rules of the Court of

Criminal Appeals. Costs of this appeal shall be assessed to the state.




                                          ______________________________
                                          JOE G. RILEY, JUDGE



                                          ______________________________
                                          DAVID G. HAYES, JUDGE



                                          ______________________________
                                          JOHN EVERETT WILLIAMS, JUDGE




                                             2